NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                Submitted February 15, 2012*
                                 Decided February 22, 2012

                                            Before

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11‐3123

NICHOLAS A. MACKALL, et al.,                         Appeal from the United States District
     Plaintiffs‐Appellants,                          Court for the Southern District of Indiana,
                                                     Indianapolis Division.
       v.
                                                     No. 1:10‐cv‐00339‐RLY‐MJD
CATHEDRAL TRUSTEES, INC., d/b/a
CATHEDRAL HIGH SCHOOL, et al.,                       Richard L. Young,
    Defendants‐Appellees.                            Chief Judge.



                                          O R D E R

       Timothy and Stephanie Mackall enrolled their son, Nicholas, at Cathedral High
School in Indianapolis but stopped paying his tuition bill during his senior year. In this
appeal Nicholas challenges an adverse ruling at summary judgment on his claims that
Cathedral and numerous board members and employees violated federal and state law


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐3123                                                                             Page 2

when they sent colleges and universities copies of his transcript listing grades of
“Incomplete” because of the unpaid tuition. His parents appeal from the dismissal of claims
they tried to raise on behalf of Nicholas and his minor sister, who also attended Cathedral.
We affirm the judgment. 

        As a matter of policy, Cathedral issued grades of “Incomplete” to students whose
tuition was in arrears. Nicholas received grades of “Incomplete” for his first‐semester
classes, and then during the week of January 21, 2008, the school released his
transcript—including the string of “Incompletes”—to the six schools where he had applied
for admission. The Mackalls learned about the “Incompletes” on February 6 when a
volleyball coach who was recruiting Nicholas for one of the schools called to inquire about
their appearance on his transcript. Timothy complained to school administrators; later that
month Cathedral sent an updated transcript with letter grades to all six schools, even
though the tuition bill remained unpaid. Cathedral eventually won a judgment in state
court against Timothy and Stephanie for the unpaid tuition. See Mackall v. Cathedral Trs.,
Inc., 951 N.E.2d 313 (Table), 2011 WL 3366420, at *1 (Ind. Ct. App. Aug. 4, 2011). 

       On March 22, 2010, the Mackalls sued Cathedral, several of its board members, and
more than a dozen administrators and teachers for releasing the transcript and, allegedly,
dismissing his sister from the school because of the tuition dispute. The 55‐page complaint
raised claims under 42 U.S.C. § 1983 and other provisions of federal and Indiana law. The
complaint named Nicholas as a plaintiff and also his parents, who purported to bring
claims on his and his sister’s behalf. The Mackalls appeared pro se. 

        After the defendants moved for summary judgment, the district court dismissed
Nicholas’s parents and his sister. Because neither Timothy nor Stephanie is a lawyer, the
district court ruled that neither could represent their children in federal court. But Nicholas
was over 18 when the suit was filed and was allowed to proceed on his own claims. The
court then granted summary judgment to the defendants on Nicholas’s federal claims. The
court first concluded that the § 1983 claims were untimely and that Nicholas had failed to
submit evidence that any of the defendants from the private school had acted under color of
state law when they released his transcript. The court also determined that Nicholas had not
demonstrated a genuine issue of material fact as to any of his other federal claims. Left with
only the state‐law claims, the court declined to exercise its supplemental jurisdiction and
dismissed those claims without prejudice.

           On appeal Nicholas’s parents assert that the district court should have allowed
them to proceed on the claims asserted on their children’s behalf, while Nicholas contends
that the court erred in finding his § 1983 claims time‐barred and lacking in state action.
Meanwhile, the defendants, who did not cross‐appeal, contend that the district court abused
No. 11‐3123                                                                                Page 3

its discretion by relinquishing jurisdiction over the state‐law claims rather than rejecting the
claims on the merits.

        We agree with the district court that Timothy and Stephanie could not maintain their
claims on behalf of their children. Parents who are not attorneys must have aid of counsel to
represent their children in federal court for claims brought under § 1983, Elustra ex rel.
Elustra v. Mineo, 595 F.3d 699, 705 (7th Cir. 2010); see Myers v. Loudoun Cnty. Pub. Schs., 418
F.3d 395, 401 (4th Cir. 2005); Shepherd v. Wellman, 313 F.3d 963, 970–71 (6th Cir. 2002), and
the Mackalls were unrepresented. 

         Regarding Nicholas’s § 1983 claims, the district court correctly concluded that they
fail for untimeliness and lack of state action. On the first point, the statute of limitations for
a § 1983 claim arising in Indiana is two years, Logan v. Wilkins, 644 F.3d 577, 581 (7th Cir.
2011); Behavioral Inst. of Ind., LLC v. Hobart City of Common Council, 406 F.3d 926, 929 (7th Cir.
2005); see IND. CODE 34‐11‐2‐4, and a claim accrues when the plaintiff knows or should know
that his rights have been violated, Logan, 644 F.3d at 581–82. We understand Nicholas to
argue that he was injured at the time his “Incompletes” were disclosed to the colleges and
universities where he applied, as if his claims were for defamation or invasion of privacy.
Nicholas’s claims thus accrued no later than February 6, 2008, when the volleyball coach
called to question him about the “Incompletes” on his transcript. Because he filed this suit
more than two years later—on March 22, 2010—his § 1983 claims are time‐barred. 

        On the second point, Nicholas had the burden of demonstrating that Cathedral and
the individual defendants acted under color of state law when they released his transcript.
See Padula v. Leimbach, 656 F.3d 595, 600 (7th Cir. 2011); Rodriguez v. Plymouth Ambulance
Serv., 577 F.3d 816, 822–23 & n.6 (7th Cir. 2009). Because all of the defendants are private
parties, not government officials, Nicholas needed to provide evidence that they willfully
colluded with the state or its agents to violate his constitutional rights. See Thurman v. Village
of Homewood, 446 F.3d 682, 687 (7th Cir. 2006); Hanania v. Loren‐Maltese, 212 F.3d 353, 356
(7th Cir. 2000). Citing Gonzaga University v. Doe, 536 U.S. 273 (2002), Nicholas appears to
argue that Cathedral acted under color of state law simply because it submitted his
transcript to Indiana University, a public institution. But Nicholas misreads Gonzaga; the
Court there never examined the question whether the private‐university defendant had
acted under color of state law when it shared information about the plaintiff with a state
licensing body. 536 U.S. at 277 n.1. The state court from which the case arose upheld a
finding that the university had acted under color of state law only because there was
evidence in the record that demonstrated collusion between the university and the state to
violate the plaintiff’s rights. See Doe v. Gonzaga Univ., 24 P.3d 390, 401–02 (Wash. 2001)
(en banc), rev’d on other grounds, 536 U.S. 273 (2002). Nicholas never produced evidence that
No. 11‐3123                                                                                  Page 4

Cathedral acted in concert with officials at Indiana University or any other state actors when
it released his transcript. 

        Finally, we cannot address the defendants’ contention that the district court abused
its discretion in declining to exercise supplemental jurisdiction over the state‐law claims
rather than rejecting them on the merits. The defendants did not cross‐appeal, thus
precluding their attempt to enlarge their victory. See El Paso Natural Gas Co. v. Neztsosie, 526
U.S. 473, 479 (1999); Leavell v. Ill. Dep’t of Natural Res., 600 F.3d 798, 804 n.4 (7th Cir. 2010);
Wellpoint, Inc. v. Comm’r, 599 F.3d 641, 649 (7th Cir. 2010).   

        Many of plaintiffs’ claims in this case are clearly frivolous, and we warn plaintiffs
that further pursuit of them may well warrant sanctions without further warnings.

                                                                                      AFFIRMED.